DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 7/15/2021 is acknowledged. The traversal is on the ground(s) that there is no serious burden on the examiner.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Claims 6-7 and 15 should be withdrawn as it is drawn to species B as it requires the anode and the compensation are not in the same layer and thus the distance between the compensation electrode and the substrate will be greater than the distance of the anode from the array substrate as shown in Fig 2. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/15/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2016/0155790; hereinafter Lee).
Regarding claim 1, Fig 13 of Lee discloses a display panel comprising:
a pixel definition layer (180; Fig 13; ¶ [0032]) defining a plurality of pixel definition openings (Fig 13; ¶ [0032]) and a spacing region (Fig 13; ¶ [0032]) located between two adjacent pixel definition openings of the plurality of pixel definition openings (¶ [0032]);
a cathode (230; Fig 13; ¶ [0039]) covering the pixel definition layer (180; Fig 13; ¶ [0032]); and
a compensation electrode (210a; Fig 13; ¶ [0032]) located in the spacing region;
wherein the pixel definition layer (180; Fig 13; ¶ [0032]) overlays (at least partially; Fig 13) the compensation electrode (210a; Fig 13; ¶ [0032]) and defines at least a contact hole (222’; Fig 13; ¶ [0036]) and the cathode (230; Fig 13; ¶ [0039]) and the compensation electrode (210a; Fig 13; ¶ [0032]) are connected (Fig 13) via the contact hole (222’; Fig 13; ¶ [0036]).

Regarding claim 11, Fig 13 of Lee discloses the contact hole (222’; Fig 13; ¶ [0036]) has a first end (top end; Fig 13) away from the compensation electrode (210a; Fig 13; ¶ [0032]) and a second end (bottom end; Fig 13) adjacent to the compensation electrode (210a; Fig 13; ¶ [0032]), a radial dimension of the contact hole (222’; Fig 13; ¶ [0036]) gradually decreasing from the first end to the second end (Fig 13).



Regarding claim 16, Fig 13 of Lee discloses a method for manufacturing a display panel, the display panel comprising a plurality of pixel definition opening regions (Fig 13; ¶ [0032]) and a spacing region (Fig 13; ¶ [0032]) located between two adjacent pixel definition opening regions of the plurality of pixel definition opening regions, the method for manufacturing the display panel comprising:
forming a compensation electrode (210a; Fig 13; ¶ [0032]) located in the spacing region;
forming a pixel definition layer (180; Fig 13; ¶ [0032]) covering (at least partially; Fig 13) the compensation electrode (210a; Fig 13; ¶ [0032]) and defining the pixel definition openings, wherein the pixel definition layer defines at least a contact hole (222’; Fig 13; ¶ [0036]) exposing at least a part of the compensation electrode; and
forming a cathode (230; Fig 13; ¶ [0039]) covering the pixel definition layer (180; Fig 13; ¶ [0032]) and contacting the cathode with the compensation electrode (210a; Fig 13; ¶ [0032]) via the contact hole (222’; Fig 13; ¶ [0036]).

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al (US 2015/0144902; hereinafter Do).
Regarding claim 1, Figs 1 and 2 of Do discloses a display panel comprising:

a cathode (180; Fig 1; ¶ [0027]) covering the pixel definition layer (140/150; Fig 1; ¶ [0039]); and
a compensation electrode (132; Fig 1; ¶ [0027]) located in the spacing region;
wherein the pixel definition layer (140/150; Fig 1; ¶ [0039]) overlays (at least partially; Fig 1) the compensation electrode (140/150; Fig 1; ¶ [0039]) and defines at least a contact hole (Fig 1) and the cathode (180; Fig 1; ¶ [0027]) and the compensation electrode (210a; Fig 13; ¶ [0032]) (132; Fig 1; ¶ [0027]) are connected (Fig 1) via the contact hole (Fig 1).

Regarding claim 2, Figs 1-2 of Do discloses a side of the compensation electrode (132; Fig 1; ¶ [0027]) and a side of the pixel definition opening (Fig 1) has a preset distance therebetween, the compensation electrode (132; Fig 1; ¶ [0027]) and the cathode (180; Fig 1; ¶ [0027]) being connected to each other via the contact hole to form a three dimensional mesh structure (Fig 2).

Regarding claim 3, Fig 2 of Do discloses the display panel has a plurality of contact holes (Fig 2 shows contact holes between 140 and 150) defined in the middle region (Fig 2) and a frame region (side surfaces; Fig 2) thereofaway from the middle region, a density of a distribution of the contact holes defined in the middle region of the 

Regarding claim 4, Figs 1-2 of Do discloses an array substrate (110; Fig 1) and an anode (131/160; Fig 1; ¶ [0027]) formed on the array substrate, the pixel definition layer covering at least a part of an edge of the anode and forming the pixel definition openings filled with organic light emitting units. (Fig 1)

Regarding claim 10, Figs 1-2 of Do discloses a distance between a part of an upper surface of the pixel definition layer (140/150; Fig 1; ¶ [0039]) corresponding to the compensation electrode (140/150; Fig 1; ¶ [0039]) and the array substrate is greater (Fig 1) than a distance between a rest upper surface of the pixel definition layer and the array substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155790; hereinafter Lee) as applied to claim 1 and further in view of Zhang (US 2019/0165305; hereinafter Zhang)
Regarding claim 4, Fig 13 of Lee discloses a substrate (100; Fig 13; ¶ [0031]) and an anode (210; Fig 13; ¶ [0028]) formed on the substrate (100; Fig 13; ¶ [0031]), the pixel definition layer (180; Fig 13; ¶ [0032]) covering (Fig 13) at least a part of an edge of the anode (210; Fig 13; ¶ [0028]) and forming the plurality of pixel definition openings filled with organic light emitting units (221/222/2223/230; Fig 13; ¶ [0079]).
However Lee does not expressly disclose an array substrate.
In the same field of endeavor, Zhang discloses an organic light emitting display panel and a substrate can be array substrate (¶ [0027]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a substrate is an array substrate in the device of Lee for the purpose of using well-known and suitable for forming several subpixel units on the display panel.

Regarding claim 5, Fig 13 of Lee discloses a distance between a surface of the compensation electrode (210a; Fig 13; ¶ [0032]) facing to the array substrate (100; Fig 13; ¶ [0031]) and the array substrate is equal (Fig 13) to a distance of a surface of the anode (210; Fig 13; ¶ [0028]) facing to the array substrate and the array substrate.

Regarding claim 8, Fig 13 of Lee discloses an orthographic projection of the pixel definition layer (180; Fig 13; ¶ [0032]) on the array substrate (100; Fig 13; ¶ [0031]) 

Regarding claim 14, Fig 13 of Lee discloses the array substrate (100; Fig 13; ¶ [0031]) comprises a planarization layer (170; Fig 13; ¶ [0028]), the anode (210; Fig 13; ¶ [0028]) being formed on the planarization layer (170; Fig 13; ¶ [0028]) and a distance (Fig 13) from the planarization layer (170; Fig 13; ¶ [0028]) to an upper surface of the pixel definition layer (180; Fig 13; ¶ [0032]) away from the array substrate is greater (Fig 13) than a distance form the planarization layer (170; Fig 13; ¶ [0028]) to an upper surface of the anode (210; Fig 13; ¶ [0028]) away from the array substrate.

Regarding claim 20, Fig 13 of Lee discloses providing a substrate (100; Fig 13; ¶ [0031]) and an anode (210; Fig 13; ¶ [0028]) formed on the substrate (100; Fig 13; ¶ [0031]), the anode (210; Fig 13; ¶ [0028]) corresponding to the pixel definition opening region (Fig 13).
However Lee does not expressly disclose an array substrate.
In the same field of endeavor, Zhang discloses an organic light emitting display panel and a substrate can be array substrate (¶ [0027]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a substrate is an array substrate in the device of Lee for the purpose of using well-known and suitable for forming several subpixel units on the display panel.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155790; hereinafter Lee) as applied to claim 1 and further in view of Park et al (US 2018/0019434; hereinafter Park).
Regarding claim 9, Fig 13 of Lee discloses the cathode (230; Fig 13; ¶ [0039]) and the compensation electrode (210a; Fig 13; ¶ [0032]) are at least partly overlapped (Fig 13) and the compensation electrode comprises a light transmissive material. (¶ [0067] states that the auxiliary electrode can comprise light transmissive material)
However Lee does not expressly disclose an overlapping region between the cathode and the compensation electrode is non-transparent.
In the same field of endeavor, Park discloses an auxiliary electrode can comprise transparent material or non-transparent material (¶ [0070]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the compensation/auxiliary electrode can comprise non-transparent or transparent material for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).
Therfore Lee in view of Park will disclose that an overlapping region between the cathode and the compensation electrode is non-transparent.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155790; hereinafter Lee) as applied to claim 1 and further in view of Choi et al (US 2017/0317299; hereinafter Choi)
Regarding claim 13, Fig 13 of Lee discloses the compensation electrode (210a; Fig 13; ¶ [0032]) and the cathode (230; Fig 13; ¶ [0039]) are made of the same materials (¶ [0040], [0027]).
However Lee does not expressly disclose the pixel definition layer (180; Fig 13; ¶ [0032]) being an organic material layer.
In the same field of endeavor, Choi discloses a pixel definition layer includes an organic material (¶ [0064]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a pixel definition layer includes an organic material for the purpose of using well-known and suitable material known in the art for forming pixel definition layers.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155790; hereinafter Lee) as applied to claim 16 and further in view of Kinoshita et al (US 2015/0128855; hereinafter Kinoshita).
Regarding claim 17, Lee does not expressly disclose forming the compensation electrode (auxiliary electrode) in the spacing region by evaporation or printing.
In the same field of endeavor, Kinoshita discloses an auxiliary electrode can be formed by evaporation method or printing method (¶ [0286]).
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155790; hereinafter Lee) as applied to claim 16 and further in view of Hou (US 2019/0103449; hereinafter Hou).
Regarding claim 18, Fig 13 of Lee discloses patterning the pixel definition layer to form the pixel definition openings and the contact hole. (Fig 1)
However Lee does not expressly disclose the pixel definition layer is formed by inkjet printing or coating.
In the same field of endeavor, Hou discloses a pixel definition layer can be formed by coating process (¶ [0016]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that pixel definition layer is formed by coating for the purpose of using well known and suitable technique known in the art for forming pixel definition layer.

Regarding claim 19, Fig 13 of Lee discloses patterning the pixel definition layer comprises exposing the pixel definition layer with a mask and developing the same (¶ [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hong et al (US 2018/0006098; The prior art discloses a display panel with pixel definition layer, compensation electrode, an anode and a cathode in contact with the compensation electrode)
Lee (US 2018/0261797; The prior art discloses a display panel with pixel definition layer, compensation electrode, an anode and a cathode in contact with the compensation electrode)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895